Citation Nr: 1230994	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  99-08 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability (other than gastroesophageal reflux disease, hiatal hernia, and diverticulosis), including gastric ulcer, hemorrhoids, gastroenteritis, rectal polyps, and irritable bowel syndrome.

2.  Entitlement to an initial evaluation in excess of 30 percent for gastroesophageal reflux disease with hiatal hernia and diverticulosis.

(Entitlement to service connection for chronic obstructive pulmonary disease, to include on a secondary basis, and entitlement to a total rating based on individual unemployability due to service-connected disability are considered in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from March 1960 to December 1963.

These matters are before the Board of Veterans' Appeals (hereinafter: Board) on appeal from September 1999 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In the September 1999 rating decision, the RO denied service connection (on a not-well-grounded basis) for heartburn, weakened esophageal valve, duodenal ulcer, rectal/colon polyps, hemorrhoids, gastroenteritis, diverticular disease, and hiatal hernia.  (See claims files, Vol 2.)  In November 2000, the Board remanded these claims for issuance of a statement of the case (hereinafter: SOC).  (See claims files, Vol 3.)  The RO issued an SOC in November 2002 and the Veteran perfected his appeal for service connection for these digestive disorders.  The RO issued supplemental statements of the case (SSOCs) in September 2003 and later that have re-characterized all digestive-related issues as simply one issue: service connection for digestive disorders.  (See claims files, Vol 4.)  In March 2005, the Veteran testified before a Veteran's Law Judge and in September 2005, the Board denied service connection for "a variously diagnosed gastrointestinal disorder, to include as due to tobacco use and nicotine dependence." (See claims files, Vol 5.)  

In March 2008, the United States Court of Appeals for Veterans Claims (hereinafter: the Court) vacated and remanded the Board's decision in relevant part.  In October 2008, the Board remanded the case for development, re-characterizing the issue as "service connection for a gastrointestinal disorder, to include as due to nicotine dependence." (See claims files, Vol 6.)  

In July 2009, the Board granted service connection for "a gastrointestinal disability, diagnosed as gastroesophageal reflux disease (GERD) with hiatal hernia and diverticulosis."  (See claims files, Vol 7.)  While this Board decision was favorable, unfortunately, the Board failed to specifically adjudicate the appealed issues of service connection for duodenal ulcer, rectal/colon polyps, hemorrhoids, and gastroenteritis, which appear to be separate and distinct from the service-connected GERD, hiatal hernia, and diverticulosis.  In November 2009, the Veteran's representative brought this to the attention of the RO.  (See claims files, Vol 8.)  In response, the RO issued a rating decision in June 2011 that informed the Veteran that he needed new and material evidence to reopen those claims, as the Board decision of July 2009, had denied those claims.  Upon review of the July 2009 Board decision, it does not appear to have expressly denied service connection for any digestive-related disability, but it is clear that the July 2009 Board decision did not adjudicate the issues of entitlement to service connection for duodenal ulcer, rectal/colon polyps, hemorrhoids, and gastroenteritis.  Therefore, the Veteran's earlier-perfected appeal remains viable and the Board need not reopen those claims.  

In this regard, the Board finds that the implicit denial doctrine does not apply.  The "implicit denial" rule provides that, in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if VA did not expressly address that claim in its decision.  Adams v. Shinseki, 568 F.3d 956 (Fed.Cir 2009).  The "certain circumstances" are when a reasonable person would understand from a decision that his request for benefits not explicitly addressed in the decision nevertheless implicitly was adjudicated and denied by that decision.  See Jones v. Shinseki, 619 F.3d 1368 (Fed.Cir. 2010).  In Cogburn v. Shinseki, 24 Vet. App. 205 (2010), the Court set forth a four-factor test in determining implicit denial.  With resolution of doubt in the Veteran's favor, the Board finds that service connection for any and all gastrointestinal disability other than GERD, hiatal hernia, and diverticulosis, may not be held as having been implicitly finally denied in the Board's July 2009 decision.

The July 2009 rating decision on appeal assigned a 10 percent initial rating for gastrointestinal disability diagnosed as GERD, with hiatal hernia and diverticulosis, effective from April 30, 1999.  During the pendency of the appeal, an April 2010 rating decision granted a 30 percent rating for the service-connected gastrointestinal disability, effective from April 30, 1999.

The Veteran had hearings before two of the undersigned Veterans Law Judges.  By letter dated November 2011, he was provided with notice that he had the right to have a hearing with a third member of the panel signing this decision.  The Veteran was given 30 days to respond, but did not do so, and accordingly, is deemed to have waived his right to that hearing.

Entitlement to service connection for a gastrointestinal disability (other than GERD, hiatal hernia, and diverticulosis), to include duodenal ulcer, hemorrhoids, rectal polyps, gastroenteritis, and irritable bowel syndrome, is addressed in the REMAND portion of the decision below and is REMANDED to the RO (private attorney representation).


FINDINGS OF FACT

1.  GERD with hiatal hernia and diverticulosis has been manifested throughout the appeal period by complaints of constipation, bloating, stomach pains, reflux or acid regurgitation, and daily lower abdominal pains.

2.  Malnutrition, anemia, or other evidence of debility is not shown.  

3.  The severity of the service-connected disability does not warrant elevation to the next higher evaluation at any time during the rating period on appeal.   



CONCLUSION OF LAW

The criteria for an initial rating greater than 30 percent for GERD, hiatal hernia, and diverticulosis, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Codes 7301, 7323, 7327, 7346, (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his attorney of any information and any medical or lay evidence that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Regarding the claim for a higher initial rating for GERD with hiatal hernia and diverticulosis, the NOD with the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103 (a).  See 38 C.F.R. § 3.159 (b)(3) (2011).  In Dingess, the Court also held that where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Rather, the claimant's appeal of an initial rating triggers VA's duty to develop that claim, as set forth at 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 3.103.  Under these, VA is required to advise the claimant of what evidence is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished in an SOC.  

The SOC provided the claimant with the relevant rating criteria, as listed at various diagnostic codes.  The claimant was informed of the evidence needed to achieve the next-higher schedular rating, and also to obtain even higher ratings.  Thus, VA's duties under 38 U.S.C.A. §§ 5104 and 7105 have been satisfied.

Duty to Assist

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained VA and private clinical records.  Two hearings were provided.  The claimant was afforded VA medical examinations.  The Board finds that the examinations were adequate as they were based on a review of the claims folder, and clinical examination of the Veteran.  Clinical findings relevant to the rating criteria were provided.

The Board had previously remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

Neither the claimant nor his attorney has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claims that has not been obtained.  All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the Court distinguished a claim for an increased rating from that of a claim arising from disagreement with the initial rating assigned after service connection was established.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See also Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

The service-connected disability characterized as GERD with hiatal hernia and diverticulosis has been rated 30 percent throughout the appeal period, which began in April 1999.  The assigned diagnostic code is Diagnostic Code 7327-7346.  Under Diagnostic Code 7327, for rating diverticulitis, the disability is rated as irritable colon syndrome, peritoneal adhesions, or colitis, ulcerative, depending upon the predominant disability picture.  38 C.F.R. § 4.114, Diagnostic Code 7327 (2011).  

38 C.F.R. § 4.114 sets forth that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 will not be combined with each other.  A single evaluation will be assigned under the Diagnostic Code which represents the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  

Peritoneal adhesions are rated under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7301.  Moderately severe adhesions warrant a 30 percent rating and are manifested by partial obstruction with delayed motility of barium meal and less frequent and less prolonged pain.  Severe adhesions, with definite partial obstruction, shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea, or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage, warrant a 50 percent rating.  This is the maximum schedular rating assignable under Diagnostic Code 7301.

Under Diagnostic Code 7323, ulcerative colitis is rated.  Where ulcerative colitis is pronounced, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess, a schedular 100 percent rating is warranted.  Severe colitis, with numerous attacks per year and malnutrition, with health only fair during remissions, warrants a 60 percent rating.  A 30 percent rating is warranted for moderately severe ulcerative colitis with frequent exacerbations.  38 C.F.R. § 4.114, Diagnostic Code 7323 (2011).  

Under Diagnostic Code 7346, for rating a hiatal hernia, a 60 percent evaluation requires pain, vomiting, material weight loss, and hemetemasis or melena with moderate anemia; or, other symptom combinations productive of severe impairment of health.  A 30 percent evaluation requires persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of a considerable impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2011).

VA out-patient treatment reports note complaints of constipation and bloating at various times.  

A November 2008 VA compensation examination report reflects a complaint of stomach pains and a five-year history of constipation.  The Veteran reported reflux, but no nausea or vomiting.  He indicated he controlled his symptoms by avoiding foods such as dairy products.  He reported he had had reflux for 10 to 15 years which had improved with the use of Omeprazole.  He reported his weight was 208 pounds, with a maximum of 216 a few years ago, and below 200 several years ago.  He indicated that his main concern was cramping at night, change in stools from one stool daily to hard stools which require straining, to his current stool pattern which was two or three per day with a consistency of "mud."  On physical examination, the Veteran was characterized as "slightly overweight."  He had normoactive bowel sounds, no abdominal tenderness, and no sign of anemia.  The relevant diagnoses were constipation and diverticulosis.

A February 2010 VA compensation examination report reflects a complaint of daily reflux and acid regurgitation.  The Veteran denied any significant nausea or vomiting, but indicated he felt nauseated approximately once per month.  He reported that he took medication for the symptoms, which seemed to lessen in severity.  He denied having any hematemesis or melena.  He denied any relevant surgical history, and indicated he was able to perform all activities of daily living without any problems.  He denied having had any episodes of diverticulitis recently or in his history that he could remember.  Constipation-predominant irritable bowel syndrome with sharp, daily lower abdominal pains were noted.  On physical examination, there was no malnutrition, anemia, or other evidence of debility noted.  The diagnoses were GERD with hiatal hernia, and diverticulosis.  The physician noted that the criteria for a diagnosis of irritable bowel syndrome were fulfilled and concluded that diverticulosis was asymptomatic at present.  

In September 2011, the Veteran testified at a videoconference hearing before an undersigned Veteran's law judge that he desired that irritable bowel syndrome symptoms also be considered in his initial rating for digestive disorders. 

The medical evidence and medical opinions of record are persuasive, as they are based on accurate facts and are supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  The lay statements and testimony discussed above are competent evidence with regard to descriptions of symptoms of disease or disability or an injury.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

GERD with hiatal hernia and diverticulosis has been manifested throughout the appeal period by constipation, bloating, stomach pains, reflux or acid regurgitation, and daily lower abdominal pains; malnutrition, anemia, or other evidence of debility is not shown.  

Comparing these manifestations with the criteria of the rating schedule, the criteria for a schedular rating greater than 30 percent under any applicable diagnostic code are not more nearly approximated.  This is because there is no intestinal obstruction, marked malnutrition, anemia, general debility, liver abscess, severe colitis attack, or other symptom that could warrant a schedular rating greater than 30 percent.  Also, giving special consideration to the stated rating instruction set forth at 38 C.F.R. § 4.114, which sets forth that the rater must elevate to the next higher evaluation where the severity of the overall disability warrants such elevation, because no criterion for the next higher evaluation is shown, the overall severity of the service-connected disability does not warrant elevation to a higher evaluation.   

The evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore not warranted.  Fenderson and Hart, supra.  

After considering all the evidence of record, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for a schedular disability rating greater than 30 percent for GERD, with a hiatal hernia and diverticulosis, is therefore denied.  

Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011). An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected diabetes is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board finds that the Veteran does not experience any chronic symptomatology not contemplated by the rating schedule.  Referral for extraschedular consideration is not warranted.

In conclusion, the evidence of record is against a finding that the Veteran's service-connected GERD with a hiatal hernia and diverticulosis merits an initial rating in excess of 30 percent for any time period on appeal.  As the preponderance of the evidence is against the claim for an initial rating in excess of 30 percent, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Total rating for compensation purposes based on individual unemployability (TDIU)

In Rice v. Shinseki,  22 Vet. App. 447 (2009), the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  A September 2010 rating decision denied entitlement to a TDIU.  Notice of the September 2010 rating decision, and the June 2011 statement of the case addressing the Veteran's total rating claim, were sent to the Veteran's attorney representative noted on the title page of this decision.  However, in October 2010 correspondence to the RO from the attorney's office, it was indicated that the attorney did not represent the Veteran on the total rating claim.  As such, the matter of entitlement to a TDIU is addressed in a separate decision of the Board, and is not for consideration in this Board decision. 


ORDER

An initial rating greater than 30 percent for GERD, hiatal hernia, and diverticulosis, is denied.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran seeks service connection for several gastrointestinal disorders, including duodenal ulcer, hemorrhoids, rectal polyps, gastroenteritis, and irritable bowel syndrome.  Service connection has already been established for GERD, hiatal hernia, and diverticulosis.  In this complicated case, the Board finds that the evidence of record is not adequate to adjudicate the issue on appeal, and that an additional opinion from an examining physician which addresses the etiology of any currently identified digestive disorder or disorders, excluding GERD, hiatal hernia, and diverticulosis, would be useful prior to appellate consideration.  Most importantly, the examining physician must specifically address the etiology of duodenal ulcer, hemorrhoids, gastroenteritis, rectal polyps, and irritable bowel syndrome, even if not currently shown (because those disorders may have been present in 1999 or later).  Where disability was shown at time of filing, but later resolved, a "current disability" has been shown and the claim remains viable.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  A disability need only to be demonstrated at any time since the claim has been filed.  Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998).  

Additionally, because service connection has been granted for GERD, hiatal hernia, diverticulosis, and nicotine dependence, if any claimed digestive disability (excluding GERD, hiatal hernia, and diverticulosis) cannot be directly linked to active military service, an opinion which addresses the likelihood that these service-connected disabilities (GERD, hiatal hernia, diverticulosis, and/or nicotine dependence) have caused or aggravated the claimed disability would also be useful prior to appellate consideration.  A history is set forth below in order to simplify the physician's review of the case.  

The Veteran's Service Treatment Reports reflect no relevant pre-existing disorder at the time of entry.  (See claims files, Vol 1.)  The abdomen and viscera were normal at entry.  The Veteran completed a medical history questionnaire in January 1960 and checked "no" to a history of indigestion, stomach trouble, piles, or rectal disease.  In June 1961, a diagnosis of albuminuria was offered; however, a July 1961 medical board report indicates that the albuminuria condition had subsided.  The Veteran was returned to duty.  There was treatment, possibly hospitalization, for two days in February 1962, for nausea and vomiting due to gastroenteritis.  Those symptoms subsided and the Veteran was returned to duty.  In October 1962, he completed another medical history questionnaire and checked "no" to a history of any relevant abnormality.  A December 1963 separation examination report reflects that the Veteran was normal at that time; however, there is no medical history questionnaire to accompany the separation examination report.  Thus, it is unknown whether the Veteran had any relevant complaint at the time of discharge from active military service.  

A May 1977 private upper gastrointestinal (hereinafter: UGI) study showed a normal esophagus, stomach, and small bowel (see claims files, Vol 3).  Private medical reports reflect complaints of hemorrhoids dating back to the 1980s.  A May 1997 VA UGI showed a small active duodenal ulcer (see claims files, Vol 1).  

In April 1999, the Veteran requested service connection for several gastrointestinal-related disorders.  (See claims files, Vol 2.)  The claim included duodenal ulcer, rectal/colon polyps, and gastroenteritis.  The RO obtained VA out-patient treatment reports and private medical reports that contain evidence of post-service treatment for ulcers, polyps and irritable colon syndrome, among others.

In October 2001, a VA physician noted peptic ulcer disease (PUD).  A June 2002 VA report notes a bowel problem characterized by alternate constipation and diarrhea, and colonic polyps.  A June 2003 VA out-patient treatment report notes a chronic duodenal ulcer.  

In February 2004, the Veteran testified before an RO hearing officer that his doctors had related his ulcer and other digestive problems to smoking.  

In March 2005, the Veteran testified before an undersigned Veterans Law Judge that he related all digestive disorders to nicotine dependence, which he acquired during active service.  He testified that he had surgery for polyps, but that they keep returning.  

A November 2006 VA colonoscopy showed diminutive right colon polyps.  In April 2007, constipation was improving.  

A November 2008 VA compensation examination report contains diagnoses of constipation and colonic polyps, among others.  The physician dissociated these from active service on the basis that an in-service episode of gastroenteritis had resolved prior to discharge from service and that there was no literature to support the theory that nicotine use causes or aggravates any gastrointestinal disability.  

In March 2009, a private gastroenterologist concluded that current gastrointestinal symptoms had begun during active service, but felt that they were unlikely to be related to nicotine dependence.  However, the private gastroenterologist identified only three current digestive disorders: GERD, hiatal hernia, and diverticulosis.  

The Veteran has submitted medical treatise articles that tend to associate smoking with gastric ulcers. 

In a July 2009, decision, the Board granted service connection for GERD with hiatal hernia and diverticulosis.  (See claims files, Vol 4.)  The grant of service connection for GERD renders moot a claim for service connection for heartburn, as this is essentially the same claim.  Likewise, the grant of service connection for diverticulosis renders moot a claim for service connection for diverticular disorders, as this is essentially the same claim.  The Board decision failed to address service connection for gastric ulcers, hemorrhoids, rectal/colon polyps, gastroenteritis, and irritable colon syndrome, however.  

In a November 2009 letter, the Veteran reported continued VA treatment for ulcers, polyps, irritable colon syndrome, and diverticulosis. 

On VA examination in November 2008, when the reported diagnoses included hemorrhoids, the examiner opined that it was less likely than not that the Veteran's gastrointestinal complaints, and the diagnoses noted, are attributable to service.  As rationale for the opinion, it was offered that the symptoms were present in the general population irrespective of service or exposures, and that gastroenteritis treated in service was acute and resolved with no residual disability.  The Board finds that the November 2008 VA opinion is less than adequate as to whether current hemorrhoids, or other gastrointestinal disorder, may be related to service, and as such, is of minimal probative value.  In a report of an October 2011 office visit follow-up for hemorrhoids and polyps, Dr. Schmalz reported an assessment of internal hemorrhoids that are "very likely" related to active military service or at least present at the time of service.  (See claims files, Vol 9.)  However, the examiner noted that the Veteran reported that he had had hemorrhoids after his time in service, and that he had had problems with chronic hemorrhoids since that time.  While service connection may be established for a disability initially demonstrated after service, if demonstrated to be etiologically related to service, Dr. Schmalz provided no rationale for his opinion relating current hemorrhoids to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements for an appropriate examination by a physician.  The claims file should be made available to the physician for review.  The physician is asked to review the claims file, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis, if forthcoming.  

The examining physician must address the etiology of any currently identified digestive disorder or disorders, excluding GERD, hiatal hernia, and diverticulosis.  In offering this opinion, the physician must address whether it is at least as likely as not (50 percent or greater possibility) that any identified gastrointestinal disorder or disorders is/are related to active military service.  

The examining physician must specifically address the etiology of duodenal ulcer, hemorrhoids, gastroenteritis, rectal polyps, and irritable bowel syndrome, even if not currently shown, as those disorders or symptom of those disorders have been shown at some point during the appeal period.  In offering this opinion, the physician must address whether it is at least as likely as not (50 percent or greater possibility) that each disorder is related to active military service.  

Finally, if any claimed digestive disability (excluding GERD, hiatal hernia, and diverticulosis) cannot be directly linked to active military service, the physician then must address the likelihood that a service-connected disability or disabilities (GERD, hiatal hernia, diverticulosis, maxillary sinusitis, deviated septum, allergic rhinitis, and/or nicotine dependence) have caused or aggravated the claimed nonservice-connected gastrointestinal disability.  In offering this opinion, the physician must address whether it is at least as likely as not (50 percent or greater possibility) that (GERD, hiatal hernia, diverticulosis, maxillary sinusitis, deviated septum, allergic rhinitis, and/or nicotine dependence) have caused or aggravated the nonservice-connected gastrointestinal disability. 

The physician should offer a rationale for all conclusions and opinions in a legible report.  

2.  After the development requested above has been completed to the extent possible, the RO should readjudicate the claim for service connection for a gastrointestinal disability (other than gastroesophageal reflux disease, hiatal hernia, and diverticulosis), including gastric ulcer, hemorrhoids, gastroenteritis, rectal polyps, and irritable bowel syndrome.  The RO must also adjudicate the intertwined issue of entitlement to service connection for a gastrointestinal disability (other than gastroesophageal reflux disease, hiatal hernia, and diverticulosis), including gastric ulcer, hemorrhoids, gastroenteritis, rectal polyps, and irritable bowel syndrome, as secondary to service-connected disability.  If any benefit sought remains denied, the Veteran and his attorney should be furnished an SSOC and given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


______________________________________________
S. L. KENNEDY
Veterans Law Judge, Board of Veterans' Appeals


______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


